

	

		II

		109th CONGRESS

		1st Session

		S. 1707

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. DeWine (for himself

			 and Mr. Voinovich) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Abraham Jaars, Delicia Jaars, and Grant

		  Jaars.

	

	

		1.Adjustment of status

			(a)In

			 generalNotwithstanding any other provision of law or any order,

			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et

			 seq.), Abraham Jaars, Delicia Jaars, and Grant Jaars shall be deemed to have

			 been lawfully admitted to, and remained in, the United States, and shall be

			 eligible for issuance of an immigrant visa or for adjustment of status under

			 section 245 of the Immigration and Nationality Act (8 U.S.C. 1255).

			(b)Application and

			 payment of feesSubsection (a) shall apply only if the

			 applications for issuance of immigrant visas or the applications for adjustment

			 of status are filed with appropriate fees not later than 2 years after the date

			 of enactment of this Act.

			(c)Reduction of

			 immigrant visa numbersUpon the granting of immigrant visas to

			 Abraham Jaars, Delicia Jaars, and Grant Jaars, the Secretary of State shall

			 instruct the proper officer to reduce by 3, during the current or subsequent

			 fiscal year, the total number of immigrant visas that are made available to

			 natives of the country of the aliens’ birth under section 202(e) or 203(a) of

			 the Immigration and Nationality Act (8 U.S.C. 1152(e), 1153(a)), as

			 applicable.

			

